1
2
3
4
5
6                                           UNITED STATES DISTRICT COURT

7                                         EASTERN DISTRICT OF CALIFORNIA

8
9
10
11   JUAN MALDONADO,                                             )   Case No.: 1:19-cv-01008-SKO (HC)
                                                                 )
12                       Petitioner,                             )   ORDER DIRECTING CLERK OF COURT TO
                                                                 )   ASSIGN DISTRICT JUDGE
13              v.                                               )
                                                                 )   FINDINGS AND RECOMMENDATION TO
14
                                                                 )   DISMISS PETITION
15   CRAIG KOENIG, Warden,                                       )
                                                                 )   [THIRTY-DAY OBJECTION DEADLINE]
16                       Respondent.                             )
                                                                 )
17
18              Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus
19   pursuant to 28 U.S.C. § 2254. After conducting a preliminary screening of the petition, the Court
20   concludes that the petition fails to present any cognizable grounds for relief. In addition, Petitioner’s
21   second claim for relief violates the statute of limitations. Therefore, the Court will recommend that
22   the petition be SUMMARILY DISMISSED.
23   I.         PROCEDURAL HISTORY1
24              On April 24, 2017, Petitioner pled guilty in the Merced County Superior Court to assault with a
25   firearm with an enhancement for personal use of a firearm. He was sentenced to 12 years in state
26   prison.
27
28   1
         This information is derived from the petition and attached exhibits. (Doc. 1.)

                                                                     1
1              On January 28, 2019, Petitioner filed a habeas petition in the Merced County Superior Court

2    which was denied on March 1, 2019. On March 20, 2019, Petitioner filed a habeas petition in the

3    California Court of Appeal, Fifth Appellate District. The petition was denied on March 28, 2019.

4    Petitioner then filed a habeas petition in the California Supreme Court on April 26, 2019. On July 10,

5    2019, the petition was denied.

6              On July 24, 2019, Petitioner filed the instant habeas petition in this Court. Petitioner claims he

7    is entitled to resentencing pursuant to California Senate Bill No. 620. He also contends he is entitled to

8    an additional 456 days of presentence custody credits.

9    II.       DISCUSSION

10             A. Preliminary Review of Petition

11             Rule 4 of the Rules Governing Section 2254 Cases requires the Court to make a preliminary

12   review of each petition for writ of habeas corpus. The Court must summarily dismiss a petition “[i]f it

13   plainly appears from the petition and any attached exhibits that the petitioner is not entitled to relief in

14   the district court . . . .” Rule 4; O’Bremski v. Maass, 915 F.2d 418, 420 (9th Cir. 1990). The Advisory

15   Committee Notes to Rule 8 indicate that the Court may dismiss a petition for writ of habeas corpus,

16   either on its own motion under Rule 4, pursuant to the respondent’s motion to dismiss, or after an

17   answer to the petition has been filed.

18             B. Failure to State a Cognizable Federal Claim

19             The basic scope of habeas corpus is prescribed by statute. Title 28 U.S.C. § 2254(a) states:

20             The Supreme Court, a Justice thereof, a circuit judge, or a district court shall entertain an
               application for a writ of habeas corpus in behalf of a person in custody pursuant to a
21             judgment of a State court only on the ground that he is in custody in violation of the
               Constitution or laws or treaties of the United States.
22
23   (emphasis added). See also Rule 1 to the Rules Governing Section 2254 Cases in the United States

24   District Court. The Supreme Court has held that “the essence of habeas corpus is an attack by a

25   person in custody upon the legality of that custody . . .” Preiser v. Rodriguez, 411 U.S. 475, 484

26   (1973).

27             Furthermore, to succeed in a petition pursuant to 28 U.S.C. § 2254, Petitioner must

28   demonstrate that the adjudication of his claim in state court
                                                            2
1           (1) resulted in a decision that was contrary to, or involved an unreasonable application
            of, clearly established Federal law, as determined by the Supreme Court of the United
2           States; or (2) resulted in a decision that was based on an unreasonable determination of
            the facts in light of the evidence presented in the State court proceeding.
3
4    28 U.S.C. § 2254(d)(1),(2).

5           In this case, Petitioner fails to allege a violation of the Constitution or Federal law. It is well-

6    settled that federal habeas relief is not available to state prisoners challenging state law. Estelle v.

7    McGuire, 502 U.S. 62, 67 (1991) (“We have stated many times that federal habeas corpus relief does

8    not lie for errors of state law); Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1997) (“alleged errors in

9    the application of state law are not cognizable in federal habeas corpus” proceedings).

10          Petitioner challenges the state court’s application of state sentencing laws. Such claims do not

11   give rise to a federal question cognizable on federal habeas review. Lewis v. Jeffers, 497 U.S. 764

12   (1990); Sturm v. California Youth Authority, 395 F.2d 446, 448 (9th Cir. 1967) (“a state court’s

13   interpretation of its [sentencing] statute does not raise a federal question”). In order to state a claim

14   for relief, Petitioner must demonstrate that the state committed sentencing error, and that the error was

15   “so arbitrary or capricious as to constitute an independent due process” violation. Richmond v. Lewis,

16   506 U.S. 40 (1992). Petitioner has failed to demonstrate such a violation here, because on its face, the

17   petition shows no sentencing error or arbitrariness.

18          On January 1, 2018, Senate Bill No. 620 amended section 12022.5(c) to state: “The court may,

19   in the interest of justice pursuant to Section 1385 and at the time of sentencing, strike or dismiss an

20   enhancement otherwise required to be imposed by this section. The authority provided by this

21   subdivision applies to any resentencing that may occur pursuant to any other law.” The state court

22   determined that the amendment did not apply to Petitioner as it did not provide independent grounds

23   for resentencing and could not be applied retroactively. This Court is bound by the state court’s

24   interpretation of how the amendment enacted by Senate Bill No. 620 applies to state convictions.

25   Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (per curiam).

26          Likewise, Petitioner’s allegation that he is entitled to half-time presentence credits does not

27   present a colorable federal claim. The state court determined that Petitioner is ineligible for half-time

28
                                                            3
1    credits because he pled guilty to a “violent felony” offense within the meaning of Cal. Penal Code §§

2    667.5(c) and 2933.1(c). This Court is bound by the state court’s interpretation of state law.

3            In addition, Petitioner’s claim concerning presentence credits is untimely. The AEDPA

4    imposes a one-year period of limitation on petitioners seeking to file a federal petition for writ of

5    habeas corpus. 28 U.S.C. § 2244(d)(1). Pursuant to § 2244(d)(1)(A), the one-year limitations period

6    runs from the date on which the judgment became final by the conclusion of direct review or the

7    expiration of the time for seeking such review. According to California Rules of Court, Rule 8.308(a),

8    a criminal defendant convicted of a felony must file his notice of appeal within sixty days of the

9    rendition of judgment. See People v. Mendez, 19 Cal.4th 1084, 1086 (1999) (citing prior Rule of

10   Court, Rule 31(d)).

11           In this case, judgment was entered on April 24, 2017. Petitioner states he did not file a notice

12   of appeal; therefore, his direct review concluded on June 23, 2017, when the sixty-day period for filing

13   a notice of appeal expired. The one-year period under the AEDPA commenced the following day, on

14   June 24, 2017, and concluded one year from that date, on June 23, 2018. Petitioner did not file his

15   federal petition until July 24, 2019, nor did he file anything in the state courts during the limitations

16   period. Thus, his claim concerning presentence credits is untimely by over a year. See Patterson v.

17   Stewart, 251 F.3d 1243, 1245 (9th Cir.2001).

18   III.    ORDER

19           IT IS HEREBY ORDERED that the Clerk of Court is DIRECTED to assign a District Judge to

20   this case.

21   IV.     RECOMMENDATION

22           Based on the foregoing reasons, the Court HEREBY RECOMMENDS that the Petition for

23   Writ of Habeas Corpus be SUMMARILY DISMISSED.

24           This Findings and Recommendation is submitted to the United States District Court Judge

25   assigned to this case, pursuant to the provisions of 28 U.S.C. section 636 (b)(1)(B) and Rule 304 of the

26   Local Rules of Practice for the United States District Court, Eastern District of California. Within

27   thirty (30) days after being served with a copy, Petitioner may file written objections with the Court.

28   Such a document should be captioned “Objections to Magistrate Judge’s Findings and
                                                          4
1    Recommendation.” The Court will then review the Magistrate Judge’s ruling pursuant to 28 U.S.C. §

2    636 (b)(1)(C). Petitioner is advised that failure to file objections within the specified time may waive

3    the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

4
5    IT IS SO ORDERED.

6
     Dated:    August 1, 2019                                     /s/   Sheila K. Oberto                .
7                                                      UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         5
